internal_revenue_service department of the treasury index no number info release date dear mr washington dc person to contact telephone number refer reply to cc dom it a - cor-107520-00 date date this is in response to your letter dated date requesting a special exception to cover nonprescription sunglasses in an attachment to your letter your optometrist stated that you need to wear sunglasses over your rigid contact lenses when you are outdoors in daylight because you have a congenital retina condition that makes your eyes very intolerant of light your flexible_spending_account fsa administrator refused to honor your claim stating that under internal_revenue_service guidelines nonprescription sunglasses are not eligible expenses since you did not request a letter_ruling under the procedures set forth in revproc_2000_1 2000_1_irb_4 we are able to provide only general information that should not be construed as a final_determination by the internal_revenue_service of this matter an fsa also referred to as a flexible spending arrangement in general is a benefit program that provides employees with coverage under which specified incurred expenses may be reimbursed subject_to reimbursement maximums and any other reasonable conditions the maximum amount of reimbursement that is reasonably available to a participant in an fsa cannot be substantially in excess of the total premium of the participant’s coverage an fsa may include among its program of benefits a requirement that medical and dental expenses will be reimbursed if they are expenses that would be deductible under the internal_revenue_code sec_213 of the internal_revenue_code allows a deduction for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer a spouse or a dependent to the extent that those expenses exceed percent of the taxpayer’s adjusted_gross_income sec_213 defines medical_care to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_1_213-1 of the income_tax regulations further states that medical_care under sec_213 is strictly limited to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness an expenditure that is merely beneficial to the general health of an individual is not for medical_care and therefore is a nondeductible personal_expense code sec_262 states that except as otherwise expressly provided for no deduction shall be allowed for personal living or family_expenses an item ordinarily used for cor-107520-00 personal living or family purposes will be recognized as an item purchased primarily for medical_care in the absence of objective evidence of such primary purpose only if it is readily apparent that it prevents or alleviates a disease or disability revrul_76_80 1976_1_cb_71 there are numerous instances in which items that are ordinarily used for personal living or family purposes but were nonetheless found to constitute a valid medical_expense_deduction for example in revrul_58_8 1958_1_cb_154 a medical_expense_deduction was allowed for an autoette a small three-wheel vehicle used primarily to alleviate the individual’s sickness or disability and not merely to provide transportation between his residence and place of employment revrul_55_261 1955_1_cb_307 held that a deduction under sec_213 was permissible for the cost of a special mattress and plywood boards needed for the relief of an arthritic condition the cost of a reclining chair acquired for the purpose of obtaining the maximum and optimum of rest by a taxpayer with a cardiac condition was found to qualify as a medical expense in revrul_58_155 1955_1_cb_156 we hope this information is helpful please contact number at if we may be of further assistance identification sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
